Citation Nr: 1505615	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-35 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for asbestosis.

8.  Entitlement to service connection for fusion of the cervical spine.

9.  Entitlement to service connection for degenerative disc disease of the lumbar spine with mild degenerative changes.

10.  Entitlement to service connection for bilateral lower extremity sciatica.

11.  Entitlement to service connection for medial nerve neuropathy of the upper extremities.

12.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) from March 2010 and October 2010 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

On the two December 2012 appeals to the Board of Veterans' Appeals, the Veteran indicated that he wished to appear personally before the Board to provide testimony regarding his appeal.  He was scheduled for a hearing before the Board at the RO on July 30, 2014.  The hearing did not take place because it was purportedly cancelled by the Veteran.  However, the claims file does not contain notice reflecting cancellation of the hearing by the Veteran or his representative.  Furthermore, an August 5, 2014 letter from the RO to the Veteran states that had been placed on the list of persons wanting to appear for an in-person hearing before the Board at the RO.   

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for his requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  

Accordingly, the case is REMANDED for the following action:

After clarifying whether the Veteran desires an in-person hearing or one by means of videoconference, schedule the Veteran for a hearing before a member of the Board.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




